EXHIBIT 10.1


Special Retention RSU Grant - Alternative QTE Version – 3 Year Cliff Vesting




NOTICE OF RESTRICTED STOCK UNIT AWARD
under the
ALBEMARLE CORPORATION 2017 INCENTIVE PLAN


This AWARD, made as of the ___ day of __________, _____, by Albemarle
Corporation, a Virginia corporation (the “Company”), to XXXX (“Participant”), is
made pursuant to and subject to the provisions of the Company’s 2017 Incentive
Plan (the “Plan”). All terms that are used herein that are defined in the Plan
shall have the same meanings given them in the Plan.
Contingent Restricted Stock Units
1.
Grant Date. Pursuant to the Plan, the Company, on ________________, _____ (the
“Grant Date”), granted Participant an incentive award (“Award”) in the form of
XXXX Restricted Stock Units, subject to the terms and conditions of the Plan and
subject to the terms and conditions set forth herein.

2.
Accounts. Restricted Stock Units granted to Participant shall be credited to an
account (the “Account”) established and maintained for Participant. A
Participant’s Account shall be the record of Restricted Stock Units granted to
the Participant under the Plan, is solely for accounting purposes and shall not
require a segregation of any Company assets.

3.
Terms and Conditions. Except as otherwise provided herein, the Restricted Stock
Units shall remain nonvested and subject to substantial risk of forfeiture.

 
Valuation of Restricted Stock Units
4.
Value of Units. The value of each Restricted Stock Unit on any date shall be
equal to the value of one share of the Company’s Common Stock on such date.

5.
Value of Stock. For purposes of this Award, the value of the Company’s Common
Stock is the Fair Market Value of the Stock (as defined in the Plan) on the
relevant date.



Vesting of Restricted Stock Units
6.
Vesting. Participant’s interest in the Restricted Stock Units shall become
vested and non-forfeitable on the third anniversary of the Grant Date.

Termination of Employment During the Vesting Period
7.
Upon a Qualifying Termination Event. Notwithstanding anything in this Notice of
Award to the contrary, if, prior to the forfeiture of Restricted Stock Units
under paragraph 8, Participant experiences a Qualifying Termination Event (as
defined below), Restricted Stock Units that are forfeitable shall become
non-forfeitable as of the date of the Qualifying Termination Event.

8.
Forfeiture. All Restricted Stock Units that are forfeitable shall be forfeited
if Participant’s employment with the Company or an Affiliate terminates for any
reason except the Participant’s death or Disability or as provided in paragraph
18.



Payment of Awards


9.
Time of Payment. Payment of Participant’s Restricted Stock Units shall be made
as soon as practicable after the Units have become vested, but in no event later
than March 15th of the calendar year after the year in which the Units vest.

10.
Form of Payment. The vested Restricted Stock Units shall be paid in whole shares
of the Company’s Common Stock.

11.
Death of Participant. If Participant dies prior to the payment of his or her
non-forfeitable Restricted Stock Units, such Units shall be paid to his or her
Beneficiary. Participant shall have the right to designate a Beneficiary in
accordance with procedures established under the Plan for such purpose. If
Participant fails to designate a Beneficiary, or if at the time of the
Participant’s death there is no surviving Beneficiary, any amounts payable will
be paid to the Participant’s estate.

12.
Taxes. The Company will withhold from the Award the number of shares of Common
Stock necessary to satisfy Federal tax-withholding requirements and state and
local tax-withholding requirements with respect to the state and locality
designated by the Participant as their place of residence in the Company's
system of record at the time the Award becomes taxable, except to the extent
otherwise determined to be required by the Company, subject, however, to any
special rules or provisions that may apply to Participants who are non-US
employees (working inside or outside of the United States) or US employees
working outside of the United States. It is the Participant's responsibility to
properly report all income and remit all Federal, state, and local taxes that
may be due to the relevant taxing authorities as the result of receiving this
Award.



General Provisions
13.
No Right to Continued Employment. Neither this Award nor the granting or vesting
of Restricted Stock Units shall confer upon Participant any right with respect
to continuance of employment by the Company or an Affiliate, nor shall it
interfere in any way with the right of the Company or an Affiliate to terminate
the Participant’s employment at any time.

14.
Change in Capital Structure. In accordance with the terms of the Plan, the terms
of this Award shall be adjusted as the Committee determines is equitable in the
event the Company effects one or more stock dividends, stock split-ups,
subdivisions or consolidations of shares or other similar changes in
capitalization.

15.
Governing Law. This Award shall be governed by the laws of the Commonwealth of
Virginia and applicable Federal law. All disputes arising under this Award shall
be adjudicated solely within the state or Federal courts located within the
Commonwealth of Virginia.

16.
Conflicts. (a) In the event of any conflict between the provisions of the Plan
as in effect on the Grant Date and the provisions of this Award, the provisions
of the Plan shall govern. All references herein to the Plan shall mean the Plan
as in effect on the Grant Date.

(b) In the event of any conflict between the provisions of this Award and the
provisions of any separate Agreement between the Company and the Participant,
including, but not limited to, any Severance Compensation Agreement entered
between the Participant and the Company, the provisions of this Award shall
govern.
17.
Binding Effect. Subject to the limitations stated above and in the Plan, this
Award shall be binding upon and inure to the benefit of the legatees,
distributees, and personal representatives of Participant and the successors of
the Company.

18.
Change in Control. In the event of a Change in Control (as defined in the Plan)
prior to the forfeiture of the Restricted Stock Units under paragraph 8, the
provisions of this paragraph 18 shall apply in addition to the provisions of
Article 17 (and related provisions) of the Plan.

(a)    Any Replacement Award made to the Participant shall provide that if the
Participant is terminated by the Company other than for Cause or voluntarily
resigns for Good Reason (as defined in paragraph 19) concurrent with or within
two (2) years after the date of the Change in Control, the unvested Replacement
Award shall become immediately vested and payable at the time of the termination
or resignation. The Committee shall have the discretion to determine the terms
of any Replacement Award in compliance with the Plan and applicable law. For
purposes of paragraphs 7 and 19, references to the Company or an Affiliate shall
also include any successor entity.
(b)    Notwithstanding the provisions of subparagraph (a) hereof, in connection
with a Change in Control where the Company’s Shares continue to be traded on the
New York Stock Exchange or another established securities market, and this Award
remains in effect, if the Participant is terminated by the Company other than
for Cause or voluntarily resigns for Good Reason (as defined in paragraph 19)
concurrent with or within two (2) years after the date of the Change in Control,
the unvested Award shall become immediately vested and payable at the time of
the termination or resignation.
19.
Qualifying Termination Event and Other Terms.

(a) For purposes of this Award, Qualifying Termination Event shall mean a
Participant’s death, Disability, termination by the Company or an Affiliate
other than for Cause, or voluntary resignation for Good Reason.
(i)“Disability” shall mean a Participant’s permanent and total disability within
the meaning of Section 22(e)(3) of the Code.
(b) “Good Reason” for purposes of paragraphs 18 and 19(a) shall mean:
(i)a change in the Participant’s position which in the Participant’s reasonable
judgment does not represent a promotion of the Participant’s status or position
immediately prior to the Relevant Event (as defined below) or the assignment to
the Participant of any duties or responsibilities, or diminution of duties or
responsibilities, which in the Participant’s reasonable judgment are
inconsistent with the Participant’s position in effect immediately prior to the
Relevant Event;
(ii)a reduction by the Company in the annual rate of the Participant’s base
salary as in effect immediately prior to the date of the Relevant Event;
(iii)the Company’s requiring the Participant’s office nearest to the
Participant’s principal residence to be located at a different place which is
more than thirty-five (35) miles from where such office is located immediately
prior to the Relevant Event;
(iv)the failure by the Company to continue in effect compensation or benefit
plans in which the Participant participates, which in the aggregate provide the
Participant compensation and benefits substantially equivalent to those prior to
the Relevant Event; or
(v)the failure of the Company to obtain a satisfactory agreement from any
applicable successor entity to assume and agree to perform under any Severance
Compensation Agreement.
In order for one of the foregoing events to constitute Good Reason, (i)
Participant must notify the Company in writing no later than 90 days after the
applicable event stating which Good Reason event has occurred, and (ii) the
Company shall not have corrected the Good Reason event within thirty (30) days
after Participant’s notice.
(c) “Relevant Event” for purposes of determining Good Reason under paragraph 18
shall mean the date of the Change in Control and for purposes of determining
Good Reason under paragraph 19(a) shall mean the date of the applicable
Qualifying Termination Event.
(d)    If the events described in paragraph 18 or subparagraph (a) of this
paragraph 19 occur after the date that the Participant is advised (upon
recommendation by the Committee) that his employment is being, or will be,
terminated for Cause, on account of performance or in circumstances that prevent
him from being in good standing with the Company, accelerated vesting shall not
occur and all rights under this Award shall terminate, and this Award shall
expire on the date of Participant’s termination of employment. The Committee
shall have the authority to determine whether Participant’s termination from
employment is for Cause or for any reason other than Cause.
20. Recoupment. In addition to any other applicable provision of the Plan, this
Award is subject to the terms of the separate Albemarle Corporation Recoupment
Policy, as such Policy may be amended from time to time.




IN WITNESS WHEREOF, the Company has caused this Award to be signed on its
behalf.




ALBEMARLE CORPORATION




By:    ______________________________






